LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-06706-RGK-GJS Document9 Filed 08/25/21 Page1of1 Page ID #:102

JS6

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
ANABELLA NGUYEN and TIM CASE NO.: 2:21-cv-06706-RGK(GJSx)
NGUYEN, [Removal from Superior Court of California, Los Angeles,
Case No.: 20STCV08079]
Plaintiffs,
District Judge R. Gat Klausner
VS. Magistrate Judge Gail J. Standish
CVS HEALTH CORPORATION: ORDER RE JOINT MOTION FOR
CVS PHARMACY, INC.; FIRST REMAND TO SUPERIOR COURT
DATABANK, INC. [8]
Defendants. FAC FILED: July 14, 2021
ACTION FILED: February 26, 2020
IT IS HEREBY ORDERED that:
1. The matter is REMANDED to Superior Court of the State of California, County

of Los Angeles for all further proceedings;

 

lead thi > eeceiptin-i . .
3. Each party will bear their own attorneys’ fees associated with the remand and

Defendant Garfield Beach CVS, L.L.C. will bear costs, if any, with remand.

IT IS SO ORDERED.

8/25/2021
Date: Racca ay

United States District Judge

cc: Los Angeles Superior Court, 20STCV08079

 

 

-l- Case no. 2:21-cv-06706-RGK(GJSx)

 

ORDER RE JOINT MOTION FOR REMAND TO SUPERIOR COURT

 
